Citation Nr: 1211937	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  04-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disability, including chronic obstructive pulmonary disease (COPD) and asbestosis, to include as a result of asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran had active service from December 1963 to July 1967 and from July 1967 to October 1968.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2006, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of that hearing is of record.

This claim was remanded by the Board for further development in June 2007.  In September 2008 the Board denied the claim.  The Veteran appealed the September 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court), and in a July 2009 Order, the Court remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand.  In February 2010, the Board remanded the claim for further development.

In September 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in November 2011.  In January 2012, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of that letter.  In March 2012, the Board received the Appellant's Brief in Response to the Medical Expert Opinion along with additional evidence and argument in support of his appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The most recent supplemental statement of the case (SSOC) was issued in May 2011.  A Medical Opinion Response Form was received from the Veteran in March 2012; accompanying this form was additional evidence and argument in support of his appeal.  The Veteran indicated on the form that he did not wish to waive initial consideration of this evidence, and requested that his appeal be remanded to the RO.  Thus, the Board must remand the claim.  See 38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following action:

The RO should review the additional evidence and argument submitted in support of the claim after the May 2011 SSOC.  After undertaking any further development deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, the Veteran should be issued an SSOC that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The claim should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


